Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   GOSSAMER WING, LLC, AS TRUSTEE,

                          Plaintiff,
                                                              CASE NO. 9:21-cv-80319
   v.
                                                              (formerly Palm Beach County
   THE BANK OF NEW YORK MELLON fka                             Case No. 2020-CA-011308)
   THE BANK OF NEW YORK, as Trustee for
   the Certificateholders of CWABS, Inc.,
   Asset-Backed Certificates, Series 2007-2,

                     Defendant.
   ______________________________________/

                            DEFENDANT’S NOTICE OF REMOVAL

          Defendant, The Bank Of New York Mellon fka The Bank Of New York, as Trustee for the

  Certificateholders of CWABS, Inc., Asset-Backed Certificates, Series 2007-2 (“Defendant”),

  hereby removes the action currently pending in the Circuit Court of the Fifteenth Judicial Circuit

  in and for Palm Beach County, Florida, Case No. 2020-CA-011308 (the “State Court Action”),

  to the United States District Court for the Southern District of Florida, pursuant to 28 U.S.C. §

  1441 and 28 U.S.C. § 1331. Removal is based on diversity jurisdiction pursuant to 28 U.S.C. §§

  1332 and 1441 as more fully set forth below.

  I.       BACKGROUND

           1.     This case involves one of many dozens of nearly identical recent lawsuits, filed

  primarily by Plaintiff’s counsel Lee Segal, in which the plaintiffs attempt to obtain default final

  judgments against foreclosure plaintiffs through defective service. Of course, notice and an

  opportunity to participate in a lawsuit are the most fundamental aspect of our civil justice system,

  and Plaintiff’s counsel has designed this scheme, discussed in Defendant’s pending motion to

  quash service and vacate the default judgment, to prevent the defendants from receiving notice and

                                                   1
  QB\66790131.1
Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 10



  an opportunity to participate in these cases. As of the date of this filing, undersigned counsel alone

  is aware of at least ninety (90) of these exact same lawsuits filed in late-2020 against Deutsche

  Bank National Trust Company and The Bank of New York Mellon, and in none of those cases is

  Plaintiff’s counsel willing to litigate their claims on the merits. 1 All defendants want to do is to

  have their day in court and allow these cases to be decided on their merits, and that is precisely

  what Plaintiff’s counsel wants to avoid, and indeed, plaintiffs actually dismiss these frivolous cases

  as soon as the defaults are vacated.

           2.     This particular action is based on a prior mortgage foreclosure action in Pasco

  County, Case No. 2008-CA-004054, which was brought by Defendant against Plaintiff (the

  “Foreclosure Action”) relating to real property located in Pasco County at 4340 Huddlestone

  Drive, Wesley Chapel, Florida 33545 (the “Property”). See Compl. ¶¶ 2-3, 20. The Foreclosure

  Action resulted in a Final Judgment of Foreclosure pursuant to a Settlement Agreement between

  the parties, and that stipulated and agreed Judgment is what is being collaterally attacked in this

  new lawsuit. The Complaint in this new case purports to state a claim under the “Civil Remedies

  for Criminal Practices Act” (Fla. Stat. § 772.101, et seq.) for allegedly improperly foreclosing

  against Plaintiff in the Foreclosure Action. The claim is based on the allegation that Defendant

  was not the owner or holder of the Note and lacked standing to foreclose in the Foreclosure Action.

  See, e.g., Compl. ¶¶ 8, 10, 23. As noted above and discussed in Defendant’s pending Motion to

  Quash Service and Vacate Default (defined below), the claims in this case were already settled

  between the parties pursuant to the Settlement Agreement (attached hereto as Exhibit C), which




  1Additional cases continue to be discovered on an ongoing basis through defendants’ independent
  research across all sixty-seven counties.
                                                    2
  QB\66790131.1
Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 10



  was signed by both Plaintiff’s principal, disbarred attorney Mark Stopa, and Plaintiff’s attorney,

  Lee Segal.

           3.     A true and correct copy of all process and pleadings from the State Court Action

  available to counsel as of this date, including the Complaint and other court filings, are attached

  hereto as Composite Exhibit “A.”

           4.     The procedural history of this case is as follows:

                  a.     On October 18, 2020, Plaintiff filed its Complaint;

                  b.     On November 13, 2020, Plaintiff filed a Motion for Clerk’s Default, which

           was entered against Defendant on November 19, 2020 (“Clerk’s Default”);

                  c.     On November 13, 2020, Plaintiff filed a Motion for Final Summary

           Judgment After Default (“Motion for Summary Judgment”).

                  d.     On January 6, 2020, a Final Judgment After Default was entered against

           Defendant in the amount of $999,249.00;

                  e.     On January 21, 2021, Defendant filed a Motion to Quash Service of Process,

           Motion to Vacate Clerk’s Default and Default Final Judgment, Motion to Transfer Venue,

           and Motion for Rehearing of Default Final Judgment (“Motion to Quash Service and

           Vacate Default”).

                  f.     On January 29, 2021, Plaintiff filed a Motion to Strike Motion to Vacate

           and for Sanctions for Fraud on the Court (“Motion to Strike”).

  See Ex. A.

           5.     Defendant’s Motion to Quash Service and Vacate Default, and Plaintiff’s Motion

  to Strike, are the only pending motions in the State Court Action, and are each linked separately

  as attachments to Defendant’s Notice of Removal.



                                                     3
  QB\66790131.1
Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 10




  II.      LEGAL STANDARD FOR REMOVAL

           6.     Pursuant to 28 U.S.C. §1441(a), “any civil action brought in a state court of which

  the district court of the United States have original jurisdiction, may be removed by the defendants,

  to the district court of the United States…where such action is pending.”

           7.     Pursuant to 28 U.S.C. § 1332, the district courts have original jurisdiction of all

  civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

  interest and costs, and is between—

                  (1) citizens of different States;

                  (2) citizens of a State and citizens or subjects of a foreign state;

                  (3) citizens of different States and in which citizens or subjects of a foreign state

          are additional parties; and

                  (4) a foreign state, defined in section 1603 (a) of this title, as plaintiff and citizens

          of a State or of different States.

          8.      “Removal is proper if the defendant proves, by a preponderance of the evidence,

  the amount in dispute exceeds $75,000.” Luch v. Scottsdale Ins. Co., No. 17-21507-CIV, 2017 WL

  5643314, at *1 (S.D. Fla. June 9, 2017) (citing Dart Cherokee Basin Operating Co. v. Owens, 135

  S. Ct. 547, 553–54 (2014)). Also, “when a statutory cause of action entitles a party to recover

  reasonable attorney fees, the amount in controversy includes consideration of the amount of those

  fees.” Cohen v. Office Depot, Inc., 204 F.3d 1069, 1079 (11th Cir. 2000).

  III.     BASIS FOR REMOVAL — DIVERSITY JURISDICTION

           9.     This Court has original jurisdiction on the basis of diversity and amount in

  controversy. See 28 U.S.C. § 1332. The parties are diverse because they are citizens of different

  states. See 28 U.S.C. § 1332(a)(1).



                                                      4
  QB\66790131.1
Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 10




           A.     Diversity Of Citizenship Exists.

           10.       “[A]t this early stage in the proceedings, the parties are not required to plead

  jurisdiction affirmatively based on actual knowledge.” Carolina Cas. Ins. Co. v. Team Equip.,

  Inc., 741 F.3d 1082, 1087-88 (9th Cir. 2014). In Carolina Casualty Insurance Company, the court

  “h[e]ld that when information regarding a defendant that is necessary to establish diversity of

  citizenship is not reasonably available to a plaintiff, the plaintiff should be permitted to plead

  jurisdictional allegations as to those defendants on information and belief and without

  affirmatively asserting specific details regarding the citizenship of those defendants.” Id. at 1088.

           11.    Plaintiff, Gossamer Wing LLC, as Trustee (“Gossamer Wing”), is a Florida

  limited liability company with its principal place of business in Clearwater, Florida. See Ex. B

  (Florida Div. of Corp. records for Gossamer Wing). The individual members of Gossamer Wing

  are all citizens and residents of the State of Florida. Upon information and belief, the members of

  Gossamer Wing are all individuals domiciled in the Pinellas County region who have purchased

  foreclosure-distressed properties, including the Property at issue, and rent out those properties

  while they defend the foreclosure actions. Specifically, the manager of Gossamer Wing is Mark

  Stopa, and the registered agent of Gossamer Wing is Plaintiff’s counsel, Lee Segal. See Ex. B. In

  addition, as noted above, the parties already settled these claims pursuant to a written, signed

  Settlement Agreement attached hereto as Exhibit C, which was signed by Plaintiff’s principal,

  Mark Stopa, and Plaintiff’s attorney, Lee Segal. See Ex. C. Mr. Stopa and Mr. Segal are both

  citizens and residents of Florida and domiciled in the Pinellas/Tampa region.

           12.    Defendant is a bank charted under the laws of the State of New York with its

  principal place of business in New York City, New York. See Defendant’s Motion to Quash

  Service and Vacate Default, at Ex. M (Affidavit of Bank of New York Mellon), ¶¶ 6, 8.



                                                    5
  QB\66790131.1
Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 10



           13.    Because the parties are citizens of different states, diversity exists.

           B.     Amount in Controversy Exceeds $75,000.

           14.    Plaintiff in this matter seeks “treble damages” on Plaintiff’s alleged lost “value of

  the Property and the attorney’s fees and costs incurred defending the [Foreclosure Action].”

  Compl. ¶¶ 41-42.

           15.    As evidenced by Defendant’s Motion for Summary Judgment and the Default Final

  Judgment entered, the amount in controversy exceeds $999,249.00.         See Ex. A. Thus, the amount

  in controversy in the State Court Action clearly exceeds $75,000, and therefore meets the amount

  in controversy threshold under 28 U.S.C. § 1332.

           C.     Removal Is Timely.

           16.    Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because it is

  being filed within thirty days from the date of Defendant’s receipt of the initial pleading.

           17.    The Supreme Court has held that the 30-day removal period does not begin to run

  until service is effectuated, explaining that the deadline is “triggered by simultaneous service of

  the summons and complaint, or receipt of the complaint, through service or otherwise, after and

  apart from service of the summons, but not by mere receipt of the complaint unattended by any

  formal service.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48 (1999).

  Thus, “mere receipt of the complaint unattended by any formal service” does not trigger the thirty-

  day timeframe for removal set forth in 28 U.S.C. § 1446(b). Id. at 348; see also, e.g., Edwards v.

  Apple Computer, Inc., 645 F. App’x 849, 852 (11th Cir. 2016) (holding removal timely where

  defendant was never formally served with process and removed case two days after waiving

  service of process); Rissman, Barrett, Hurt, Donahue & McClain, P.A. v. Westport Ins. Corp., No.

  610CV898ORL35GJK, 2010 WL 11626746, at *2 (M.D. Fla. July 29, 2010) (“Thus, contrary to



                                                     6
  QB\66790131.1
Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 10



  the contention of Plaintiffs, service of process is a sine qua non for the commencement of the

  running of the thirty (30) day period, which cannot run by the mere receipt of the complaint

  unattended by any formal service.” (quoting Murphy Bros., Inc., 526 U.S. at 347-48)).

           18.    In this case, Defendant has never been served with process, and has filed a pending

  motion to quash service of process and to vacate the default judgment. Therefore, service is timely.

           19.    In any event, Defendant first received the Complaint within thirty days of the date

  of this removal, and therefore removal is clearly timely. Defendant first discovered this lawsuit

  on or about January 13, 2021 through its own independent research, including searches of the

  Florida court dockets due to the discovery of similar cases filed by Plaintiff’s counsel, Lee Segal,

  that likewise resulted in improper defaults and/or judgments by default due to a lack of service of

  process and notice to Defendant. Defendant never received any pleadings in this case prior to

  January 13, 2021, and therefore removal is timely.

           D.     Venue Is Initially Proper in this District But this Case Should Be Transferred
                  to the Middle District of Florida.

           20.    Venue for removal from state court is initially proper in the United States District

  Court for the Southern District of Florida because this case is being removed from the Circuit

  Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, which is within the

  Southern District. However, this case should be transferred promptly to the Middle District of

  Florida because this case was initially filed in the wrong venue, as it is based entirely on the

  Foreclosure Action litigated in Pasco County, Florida, and the underlying mortgage at issue

  secures a Property located in Pasco County. In reality, Plaintiff’s counsel files these lawsuits in

  random counties throughout the entire State to increase their likelihood of obtaining default

  judgments—to try to prevent the defendants from discovering the lawsuits and to prevent

  individual judges from becoming too familiar with Plaintiff’s counsel’s tactics. That is especially

                                                   7
  QB\66790131.1
Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 10



  obvious in this case where the judge overseeing the Foreclosure Action—the Honorable Gregory

  G. Groger—has specifically denied these motions for default judgments in these same fraudulent

  cases in at least one detailed decision, which led to that exact same lawsuit being immediately re-

  filed in a separate random county. See Def’s Motion to Quash Service and Vacate Default, at Ex.

  D (Judge Groger’s “Order Denying Plaintiff’s Motion for Summary Judgment and Order

  Appointing Attorneys Ad Litem” in identical case filed by Plaintiff’s counsel and Plaintiff’s

  principal seeking default judgment based on defective service). Each of these cases, including this

  one, should be transferred to the district in which the underlying events occurred. Accordingly,

  this action should be transferred to the Middle District of Florida.

           E.     All Other Conditions of Removal Are Satisfied.

           21.    This action is not a non-removable action as described under 28 U.S.C. § 1445.

           22.    In accordance with 29 U.S.C. § 1446(d), contemporaneously with the filing of this

  Notice of Removal, Defendant is serving Plaintiff with a copy of this Notice of Removal and is

  filing a Notice of Filing Notice of Removal with the Clerk of the Court for the Fifteenth Judicial

  Circuit in Palm Beach County, Florida. A copy of the Notice of Filing Notice of Removal (without

  attachments) is attached hereto as Exhibit “D.”

           23.    By filing this notice of removal, Defendant waives no defense to dismissal of this

  action or challenge to the sufficiency of service of process.

  III.     CONCLUSION

           Removal of this case is timely and appropriate, and this Court has jurisdiction over the

  claims based upon diversity of citizenship.    Defendant respectfully requests that this Court take

  jurisdiction over this matter and remove this action from the Circuit Court of the Fifteenth Judicial




                                                    8
  QB\66790131.1
Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 10



  Circuit in and for Palm Beach County, Florida to the United States District Court for the Southern

  District of Florida, and further transfer this case to the Middle District of Florida.

           WHEREFORE, Defendant respectfully requests that the aforesaid action now pending in

  the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, Case No.

  2020-CA-011308 be removed to this Honorable Court.



  Local Rule 7.1(a)(3) Certification for Pending Motion to Quash Service and Vacate Default

           Although Defendant’s pending Motion to Quash Service and Vacate Default was initially

  filed in the State Court Action, Defendant hereby certifies that Defendant’s undersigned counsel’s

  has conferred with all parties who may be affected by the relief sought in Defendant’s Motion to

  Quash Service and Vacate Default, including by both e-mail and telephone with Plaintiff’s counsel,

  Lee Segal, in a good faith effort to resolve the issues raised in Defendant’s Motion to Quash

  Service and Vacate Default, and has been unable to resolve the issues.

                                                         QUARLES & BRADY LLP

                                                         By: /s/ Joseph T. Kohn
                                                             Benjamin B. Brown
                                                             Florida Bar No. 13290
                                                             Joseph T. Kohn
                                                             Florida Bar No. 113869
                                                             1395 Panther Lane, Suite 300
                                                             Naples, FL 34109
                                                             239/659-5026 Telephone
                                                              239/213-5426 Facsimile
                                                              benjamin.brown@quarles.com
                                                             joseph.kohn@quarles.com
                                                             debra.topping@quarles.com
                                                             kerlyne.luc@quarles.com
                                                             DocketFL@quarles.com
                                                             Attorneys for Defendant




                                                     9
  QB\66790131.1
Case 9:21-cv-80319-AMC Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 10




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing was filed on February 11, 2021, using the Court’s

  Florida E-filing Portal system and that a true and correct copy of the foregoing was served on the

  following parties:

   Lee Segal, Esq.
   Segal & Schuh Law Group, P.L.
   18167 U.S. Hwy 19 N. Suite 100
   Clearwater, FL 33764
   lee@segalschuh.com
   marie@segalschuh.com
   Counsel for Plaintiff

                                                      /s/ Joseph T. Kohn
                                                      Joseph T. Kohn




                                                 10
  QB\66790131.1
